Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 1 of 23 Page ID #:12
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 2 of 23 Page ID #:13




  1                                    NATURE OF THE ACTION

  2          1.      Plaintiff brings this class action to stop Defendants’ false and misleading

  3   advertisements of its warranty replacement policies for purchased new cellular phones and

  4   obtain redress for a California class of consumers who changed position, within the applicable

  5   statute of limitations period, as a result of Defendants’ false advertising.

  6          2.      Defendants are engaged in the sale and distribution of internet, television, and

  7   telephone services and represent through sales agents that the purchase of a new cellular

  8   phone a warranty came with a warranty providing that any defective product would be

  9   replaced by another new cellular phone. However, Defendants misrepresented the terms of the

 10   warranty and falsely advertised to consumers, including Plaintiff, that a new phone that was

 11   defective would be replaced by a refurbished phone, not another new phone.

 12          3.      Defendants’ misrepresentations Plaintiff and other consumers to purchase, or

 13   attempt to purchase, these new cellular phones and relied on Defendants’ misleading

 14   representations regarding the accompanying warranty. But for the misrepresentations, Plaintiff

 15   and others similarly situated would not have purchased or attempted to purchase the phones.

 16                                   JURISDICTION AND VENUE

 17          4.      This class action is brought pursuant to California Code of Civil Procedure §

 18   382. All claims in this matter arise exclusively under California law. The monetary damages,

 19   penalties, and restitution sought by Plaintiff exceed the minimal jurisdiction limits of the

 20   Superior Court and will be established according to proof at trial. This Court has jurisdiction

 21   over this action pursuant to the California Constitution, Article VI, section 10. The statutes

 22   under which this action is brought do not specify any other basis for jurisdiction. Plaintiff’s

 23   share of damages, penalties and other relief sought in this action does not exceed $75,000.

 24          5.      This Court has jurisdiction over all Defendants because Defendants are either

 25   citizens of California, have sufficient minimum contacts in California, or otherwise

 26   intentionally avail themselves of the California market so as to render the exercise of

 27   jurisdiction over them by the California courts consistent with traditional notions of fair play

 28   and substantial justice.
                                                      Page 1
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 3 of 23 Page ID #:14




  1          6.      This Court also has jurisdiction over Defendants because Defendants do

  2   business to such an extent within and throughout California as to demonstrate its purposeful

  3   availment of the benefits and obligations of the laws of this State.

  4          7.      Venue is proper in this Court because a substantial portion of the transactions

  5   and occurrences related to this action occurred in this county. Code Civ. Proc. § 395. Plaintiff

  6   is informed and believes and thereon alleges that Defendants conduct business and have

  7   locations in Los Angeles County and that the events complained of occurred in this county.

  8   The case is also properly filed in this District pursuant to Local Rule 2.3.

  9                                             THE PARTIES

 10          8.      Plaintiff BEVERLY TAYLOR (“Plaintiff”) is a resident of Los Angeles

 11   County, California.

 12          9.      Defendant AT&T INC. (“Defendant” or “AT&T”) is, and at all relevant times

 13   was, a corporation formed under the laws of the State of Delaware with principal place of

 14   business in Dallas, Texas.

 15          10.     All references to “Defendant” or “AT&T” include its subsidiaries and agents.

 16          11.     Plaintiff is informed and believes, and thereon alleges, that every act and

 17   omission alleged herein were performed by, or is attributable to, Defendant and/or its

 18   employees, agents, and/or third parties authorized to act on its behalf. The acts and/or

 19   omissions of all such employees, agents, and/or third parties were in accordance with, and

 20   represent, Defendant’s official policy.

 21          12.     Plaintiff is informed and believes, and thereon alleges, that Defendant is in

 22   some manner intentionally, negligently, and/or otherwise responsible for the acts, omissions,

 23   occurrences, and transactions of such employees, agents, and/or third parties acting on

 24   Defendant’s behalf and which proximately causing the damages herein alleged.

 25          13.     At all relevant times, Defendant aided and abetted and/or ratified every act

 26   and/or omission complained of herein.

 27          14.     The true names and capacities of the Defendants sued herein as DOES 1

 28   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants
                                                      Page 2
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 4 of 23 Page ID #:15




  1   by fictitious names. Each of the Defendants designated herein as a DOE is legally responsible

  2   for the unlawful acts and/or omissions alleged. Plaintiff will seek leave of Court to amend the

  3   Complaint to reflect the true names and capacities of the DOE Defendants when such

  4   identities become known.

  5           15.     The use of the collective “Defendants” in this complaint, unless specifically

  6   alleged otherwise, is intended to include and charge, both jointly and severally, not only

  7   AT&T, but also all DOE Defendants.

  8           16.     At all times hereinafter mentioned, Plaintiff will show, according to proof, that

  9   Defendants, and each of them, were and are the alter egos, successors, and/or successors in

 10   interest, of the others.

 11                                    GENERAL ALLEGATIONS

 12           17.     Plaintiff incorporates by reference all preceding paragraphs as though set forth

 13   fully herein.

 14           18.     Defendants are well-known and established in the telecommunications industry

 15   and are, at all relevant times, engaged in the manufacture, marketing, supply, and distribution

 16   of new cellular phones. Defendants are also a well-known wireless service provider.

 17           19.     On information and belief, Defendants regularly provide limited warranties

 18   and/or replacement programs for such products and/or services in the ordinary course of

 19   business.

 20           20.     Reasonable consumers purchase cellular phones accompanied by warranty

 21   and/or replacement programs, such as those manufactured, advertised, and distributed by

 22   Defendants, to protect their often substantial investments should the products and/or services

 23   be defective.

 24           21.     Reasonable consumers also rely on the representations and advertisements made

 25   by Defendants’ authorized retailers and/or agents regarding the applicable warranties and/or

 26   replacement programs, which are material to consumers’ purchase decisions.

 27           22.     When they consider purchasing new cellular phones from a wireless service

 28   provider, consumers reasonably believe that the products and services will not be defective. The
                                                      Page 3
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 5 of 23 Page ID #:16




  1   accompanying warranties and replacement programs, for which retailers and/or manufacturers

  2   and distributors receive valuable consideration, are meant to ensure against any unknown or

  3   latent defect about which the consumer could not possible be aware at the point of sale.

  4          23.    Defendants provided a warranty, effective at the point of sale, that Defendants

  5   would replace certain of its new cellular phones with new cellular phones of the same value if

  6   they were found to contain a defect.

  7          24.    Despite representations, Defendants failed to disclose that it would replace

  8   defective phones with pre-owned, refurbished cellular phones of lesser value.

  9          25.    Defendant also fails to disclose a re-stocking fee that applies to all replacements

 10   under the warranty.

 11          26.    The sale of new cellular phones confers on Defendants a significant benefit in

 12   terms of both profits and market exposure. However, many consumers who purchased

 13   Defendants’ cellular phones in reliance on representations that the value of the purchase was

 14   ensured by Defendants’ warranty and replacement program would not have purchased, or would

 15   have paid less for, these new cellular phones had they known the replacement phone would be

 16   pre-owned and refurbished.

 17          27.    Plaintiff is informed and believes, and thereon alleges, that Defendants do not

 18   disclose the terms of the warranty and replacement program in writing to consumers prior to

 19   purchase in order to promote sales.

 20          28.    Instead Defendants makes oral representations to prospective buyers that are

 21   inaccurate, incomplete, and misleading.

 22          29.    Defendants thus knowingly and intentionally conceal the true terms of the

 23   warranty and replacement program for their own benefit and to consumers’ detriment.

 24          30.    Such misrepresentations are objectively false and constitute a violation of the

 25   False Advertising Act (“FAL”), Cal. Bus. & Prof. Code § 17500, et. seq.

 26          31.    Defendants’ false advertising also constitutes an unlawful, unfair, and fraudulent

 27   business practice or act in violation of the Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

 28   Code § 17200, et. seq.,
                                                     Page 4
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 6 of 23 Page ID #:17




  1           32.     Moreover, Defendants’ false advertising constitutes a violation of the Consumer

  2   Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1750, et. seq.

  3           33.     On behalf of herself and all other similarly situated consumers in California,

  4   Plaintiff seeks an injunction requiring Defendant to cease advertising certain of its products and

  5   services in a manner that is deceptive and to disclose all material terms in a conspicuous manner

  6   at or prior to the point of sale.

  7           34.     Plaintiff also seeks an award of damages, on behalf of herself and all others

  8   similarly situated, as well as costs and reasonable attorneys’ fees and all other available relief

  9   the Court deems proper.

 10                                       PLAINTIFF’S PURCHASE

 11           35.     On or around April 13, 2019, Plaintiff purchased a new cellular phone from

 12   Defendant’s El Segundo, CA location. Plaintiff purchased the “AT&T Next” service program

 13   under which she was provided with a new cellular phone for which she would pay a monthly

 14   fee.

 15           36.     Defendants, through its agents, misrepresented to Plaintiff that a warranty

 16   would accompany the purchase of the brand-new cellular phone (hereinafter “Class

 17   Products”), whereby the new cellular phone would be replaced by another new cellular phone

 18   of the same value if a defect were discovered.

 19           37.     Plaintiff was shown a copy of the relevant warranty and replacement policy on

 20   an electronic device maintained by Defendants’ retail employee but was not provided a copy

 21   of the warranty. Plaintiff was thus forced to rely on the agent’s oral representations regarding

 22   the terms and conditions of Defendants’ warranty and replacement program.

 23           38.     Plaintiff purchased service and received the new cellular phone from

 24   Defendants in reliance on those representations, including that Defendants would honor all

 25   material terms and conditions.

 26           39.     Accordingly, at the time of purchase, Defendant omitted, suppressed,

 27   misrepresented, and/or concealed the material fact that a defective cellular phone would be

 28   replaced with a refurbished phone of lesser value and that a re-stocking fee would apply, with
                                                       Page 5
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 7 of 23 Page ID #:18




  1   the intent to induce Plaintiff to purchase the service and new cellular phone.

  2          40.      Shortly after the purchase, Plaintiff discovered that the new cellular phone was

  3   defective, and that its touchscreen, charging port, and earbuds did not function correctly or as

  4   advertised.

  5          41.      Plaintiff returned the defective new phone, but rather, than receiving a new

  6   defect-free phone of the same value, Defendants replaced Plaintiff’s new cellular phone with a

  7   pre-owned, refurbished phone of lesser value, for which Plaintiff was also charged a re-

  8   stocking fee.

  9          42.      Refurbished phones are of lesser value than new never-used phones, yet

 10   Defendants failed to disclose to Plaintiff that her new phone would be replaced with a pre-

 11   owned, refurbished phone of lesser value if she discovered any defect in her new phone after

 12   purchase.

 13          43.      It was not until Plaintiff contacted AT&T’s customer service department

 14   regarding the defect(s) that Defendants informed Plaintiff of the true terms and conditions of

 15   its warranty and replacement program.

 16          44.      Furthermore, Defendants attempted to disavow responsibility by telling

 17   Plaintiff she was responsible for reading the terms of the sale on the retail salespersons

 18   electronic device before completing the transaction.

 19          45.      However, Defendants again failed to provide with a written copy of either the

 20   sales contract or the warranty and replacement program. Furthermore, despite multiple

 21   requests to AT&T for copies of both, Defendants continued to withhold the agreements.

 22   Defendants instead informed Plaintiff by phone that she must go back to the retail location

 23   from which she purchased the new phone for copies of the sales contract and warranty

 24   agreement.

 25          46.      Accordingly, on or around April 30, 2019, Plaintiff returned to Defendant’s El

 26   Segundo, CA store and requested a copy of the sales agreement. A sales representative told

 27   her that the agreement was not accessible and directed Plaintiff back to AT&T’s customer

 28   service department.
                                                     Page 6
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 8 of 23 Page ID #:19




  1          47.     Plaintiff requested to speak with the Store Manager for assistance. Unable to

  2   provide Plaintiff with a copy of the agreement Plaintiff had signed for the new phone, the

  3   Store Manager instead gave Plaintiff a template contract form, stating that it was substantially

  4   similar to the contract Plaintiff had signed.

  5          48.     Unable to obtain a copy of the sales agreement, Plaintiff filed a complaint

  6   against Defendants with the Federal Communications Commission (“FCC”), in which she

  7   included the defective purchased cellular phone.

  8          49.     On May 6, 2019, Plaintiff was contacted by Defendants’ Senior Manager,

  9   whom. Plaintiff informed of the defective cellular phone. Plaintiff asked again for a copy of

 10   the initial sales agreement, which the Senior Manager stated she was unable to find.

 11          50.     On May 13, 2019, the Senior Manager called Plaintiff to inform her that a new

 12   cellular phone would be sent to replace the defective new cellular phone.

 13          51.     However, Plaintiff received a less valuable, pre-owned and refurbished phone

 14   as a replacement. Furthermore, Defendants continued to bill Plaintiff for the price of the new

 15   phone she originally purchased. Because the replacement phone was less valuable than the

 16   product she purchased, Plaintiff continued to pay the bill for the cellular phone service but

 17   refused to pay late fees or for the cellular phone itself.

 18          52.     Plaintiff relied on Defendants’ statements about the terms and conditions of its

 19   warranty and replacement program in deciding to purchase services and a new cellular phone

 20   from Defendant rather than from one of its many competitors. Based on assurances that

 21   Defendants would replace a new phone with another new phone of the same value if a defect

 22   were discovered, Plaintiff agreed to purchase services and pay the premium price for a new

 23   phone from Defendants. If she had known at or before the point of sale that Defendants would

 24   replace her new cellular phone with a less valuable, pre-owned and refurbished phone,

 25   Plaintiff would not have purchased, or would have paid significantly less for, the services and

 26   cellular phone from Defendants.

 27          53.     The policy of replacing a defective new cellular phone with a pre-owned,

 28   refurbished cellular phone of lesser value and charging a re-stocking fee are material terms
                                                       Page 7
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 9 of 23 Page ID #:20




  1   that would have influenced Plaintiff’s decision to purchase the wireless service and phone

  2   from Defendants rather than from one of its established and reputable competitors.

  3          54.     Plaintiff felt deceived and cheated by Defendants not only because they

  4   replaced her new phone with a pre-owned, refurbished phone of lesser value, but also because

  5   Defendants continued to bill Plaintiff monthly based on the premium price of the new phone

  6   even after it had been replaced by a pre-owned phone of lesser value.

  7          55.     Plaintiff believes that Defendants will continue to misrepresent its warranty and

  8   replacement program to induce sales unless stopped by way of an injunction.

  9          56.     As a result of Defendants’ inaccurate, incomplete, and                misleading

 10   representations, Plaintiff has had to spend time and resources trying to resolve the dispute and

 11   suffered mental and emotional distress.

 12          57.     Plaintiff is informed and believes, and thereon alleges, that Defendant omitted,

 13   suppressed, misrepresented, and/or concealed the material fact that a defective new cellular

 14   phone would be replaced with a pre-owned, refurbished cellular phone. Plaintiff alleges further

 15   that this practice constitutes both a misrepresentation and the fraudulent omission of a material

 16   fact relating to Defendants’ warranty and replacement policy for certain of its new cellular

 17   phones that would be material to a reasonable consumer’s purchase decision for products and/or

 18   services.

 19          58.     Plaintiff is informed and believes, and thereon alleges, that Defendants’ policy
 20   and practice is to materially misrepresent the warranty and replacement policy applicable to
 21   Defendants’ services and new cellular phones in order to induce purchase from Defendants
 22   rather than their competitors.
 23
             59.     Defendants have a duty to disclose to consumers the true terms and conditions of
 24
      the warranty and replacement policy applicable to defective new cellular phones, prior to the
 25
      point of sale, because such terms and conditions are highly important to a reasonable consumer’s
 26
      purchase decision. The failure to make such disclosures means that reasonable consumers whose
 27
      new cellular phones contain a defect are effectively required to pay the premium price of the
 28
      new phone they intended to purchase, and believed they were purchasing, for a less valuable
                                                     Page 8
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 10 of 23 Page ID #:21




   1   pre-owned and refurbished phone.

   2          60.     Plaintiff alleges that Defendants’ misrepresentations and omissions regarding the
   3   warranty and replacement policy were part of a common scheme to mislead consumers and
   4   incentivize them to purchase new cellular phones and service.
   5          61.     Such sales tactics necessarily rely on falsities, which tend to mislead and deceive
   6   reasonable consumers.
   7          62.     In deciding to purchase the service and new cellular phone from AT&T instead
   8   of one of its competitors, Plaintiff relied on Defendants’ representations that a defective new
   9   cellular phone would be replaced with a new cellular phone of the same value.
  10          63.     Such representations were clearly false because the cellular phone provided as a
  11   replacement by Defendant was refurbished rather than new and of lesser value.
  12          64.     Plaintiff would not have purchased the products and services from Defendant,
  13   or would have paid substantially less, if she had known that the representations made by
  14   Defendants and/or its agents were misleading, incomplete, and false.
  15          65.     But for Defendants’ material misrepresentations and omissions, Plaintiff would
  16   not have purchased, or would have paid less for, the services and products from Defendants.
  17          66.     Plaintiff agreed to give her money, attention and time to Defendant because of
  18   the warranty program the Class Products were orally advertised to include. Defendant benefited
  19   from falsely advertising the warranty and replacement policies of the Class Products. Defendant
  20   benefited on the loss to Plaintiff and provided nothing of benefit to Plaintiff in exchange.
  21          67.     Had Defendant properly marketed, advertised, and represented the Class
  22   Products, no reasonable consumer who purchased or attempted to purchase the Class Products
  23   would have believed that a defective Class Product would be replaced with a new Class Product.
  24          68.     Defendant’s acts and omissions were intentional and resulted from Defendant’s
  25   desire to mislead consumers into purchasing the Class Products.
  26                                CLASS ACTION ALLEGATIONS
  27          69.     Plaintiff brings this action, on behalf of herself and all others similarly situated,
  28   and thus, seeks class certification under California Code of Civil Procedure § 382.
                                                       Page 9
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 11 of 23 Page ID #:22




   1          70.     The class Plaintiff seeks to represent (the “Class”) is defined as follows:

   2                  All consumers, who, between the applicable statute of limitations
                      and the present, purchased one or more Class Products in the State
   3                  of California, namely cellular phones on which Defendant failed
                      to disclose the warranty policy of replacing new devices with
   4                  refurbished devices.
   5
              71.     As used herein, the term “Class Members” shall mean and refer to the members
   6
       of the Class described above.
   7
              72.     Excluded from the Class is Defendant, its affiliates, employees, agents, and
   8
       attorneys, and the Court.
   9
              73.     Plaintiff reserves the right to amend the Class, and to add additional subclasses,
  10
       if discovery and further investigation reveals such action is warranted.
  11
              74.     Upon information and belief, the proposed class is composed of thousands of
  12
       persons. The members of the class are so numerous that joinder of all members would be
  13
       unfeasible and impractical.
  14
              75.     No violations alleged in this complaint are contingent on any individualized
  15
       interaction of any kind between Class members and Defendant.
  16
              76.     Rather, all claims in this matter arise from the identical, false, affirmative
  17
       representations of the services, when in fact, such representations were false.
  18
              77.     There are common questions of law and fact as to the Class Members that
  19
       predominate over questions affecting only individual members, including but not limited to:
  20
                      (a)    Whether Defendant engaged in unlawful, unfair, or deceptive business
  21
                             practices in selling Class Products to Plaintiff and other Class Members;
  22
                      (b)    Whether Defendant made misrepresentations with respect to the Class
  23
                             Products sold to consumers;
  24
                      (c)    Whether Defendant profited from the sale of the wrongly advertised
  25
                             telephone services;
  26
                      (d)    Whether Defendant violated California Bus. & Prof. Code § 17200, et
  27
                             seq., California Bus. & Prof. Code § 17500, et seq., and Cal. Civ. C.
  28
                             §1750 et seq.;
                                                      Page 10
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 12 of 23 Page ID #:23




   1                   (e)    Whether Plaintiff and Class Members are entitled to equitable and/or

   2                          injunctive relief;

   3                   (f)    Whether Defendant’s unlawful, unfair, and/or deceptive practices harmed

   4                          Plaintiff and Class Members; and

   5                   (g)    The method of calculation and extent of damages for Plaintiff and Class

   6                          Members.

   7             78.   Plaintiff is a member of the Class she seeks to represent.

   8             79.   The claims of Plaintiff are not only typical of all Class members, they are

   9   identical.

  10             80.   All claims of Plaintiff and the Class are based on the exact same legal theories.

  11             81.   Plaintiff has no interest antagonistic to, or in conflict with, the Class.

  12             82.   Plaintiff is qualified to, and will, fairly and adequately protect the interests of

  13   each Class Member, because Plaintiff bought Class Products from Defendant during the Class

  14   Period. Defendant’s unlawful, unfair and/or fraudulent actions concerns the same business

  15   practices described herein irrespective of where they occurred or were experienced. Plaintiff’s

  16   claims are typical of all Class Members as demonstrated herein.

  17             83.   Plaintiff will thoroughly and adequately protect the interests of the Class, having

  18   retained qualified and competent legal counsel to represent herself and the Class.

  19             84.   Common questions will predominate, and there will be no unusual manageability

  20   issues.

  21                                     FIRST CAUSE OF ACTION

  22                          Violation of the California False Advertising Act

  23                              (Cal. Bus. & Prof. Code §§ 17500 et seq.)

  24             85.   Plaintiff incorporates by reference each allegation set forth above.

  25             86.   Pursuant to California Business and Professions Code section 17500, et seq., it

  26   is unlawful to engage in advertising “which is untrue or misleading, and which is known, or

  27   which by the exercise of reasonable care should be known, to be untrue or misleading . . . [or]

  28   to so make or disseminate or cause to be so made or disseminated any such statement as part of
                                                        Page 11
                                               CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 13 of 23 Page ID #:24




   1   a plan or scheme with the intent not to sell that personal property or those services, professional

   2   or otherwise, so advertised at the price stated therein, or as so advertised.”

   3          87.     California Business and Professions Code section 17500, et seq.’s prohibition

   4   against false advertising extends to the use of false or misleading written statements.

   5          88.     Defendant misled consumers by making misrepresentations and untrue

   6   statements about the warranty of the Class Products, namely, Defendant omitted the fact that its

   7   warranty policy replaced new, defective cellular phones with less valuable used, refurbished

   8   phones in a deceptive manner, and made false representations to Plaintiff and other putative

   9   class members in order to solicit these transactions.

  10          89.     Defendant knew that its representations and omissions were untrue and

  11   misleading, and deliberately made the aforementioned representations and omissions in order

  12   to deceive reasonable consumers like Plaintiff and other Class Members.

  13          90.     As a direct and proximate result of Defendant’s misleading and false advertising,

  14   Plaintiff and the other Class Members have suffered injury in fact and have lost money or

  15   property, time, and attention. Plaintiff reasonably relied upon Defendant’s representations

  16   regarding the Class Products. In reasonable reliance on Defendant’s false advertisements,

  17   Plaintiff and other Class Members purchased the Class Products from Defendant believing that

  18   in case there was an issue with the Class Product, Defendant would replace it with a new device.

  19   In turn, Plaintiff and other Class Members ended up with refurbished cellular phones that were

  20   of less value than their initially purchased new phones, for which they were billed in an

  21   unreasonable and deceptive manner, and therefore Plaintiff and other Class Members have

  22   suffered injury in fact.

  23          91.     Plaintiff alleges that these false and misleading representations made by

  24   Defendant constitute a “scheme with the intent not to sell that personal property or those

  25   services, professional or otherwise, so advertised at the price stated therein, or as so advertised.”

  26          92.     Defendant advertised to Plaintiff and other putative class members, through

  27   written representations and omissions made by Defendant and its employees that the Class

  28   Products would be replaced by new products if defective.
                                                       Page 12
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 14 of 23 Page ID #:25




   1          93.     Defendant knew that its warranty program would not provide Plaintiff and Class

   2   Members with new replacement cellular phones as they are advertised.

   3          94.     Thus, Defendant knowingly deceived Plaintiff and other putative class members

   4   in order to induce them to purchase the Class Products from Defendant.

   5          95.     The misleading and false advertising described herein presents a continuing

   6   threat to Plaintiff and the Class Members in that Defendant persists and continues to engage in

   7   these practices, and will not cease doing so unless and until forced to do so by this Court.

   8   Defendant’s conduct will continue to cause irreparable injury to consumers unless enjoined or

   9   restrained.   Plaintiff is entitled to preliminary and permanent injunctive relief ordering

  10   Defendant to cease its false advertising, as well as disgorgement and restitution to Plaintiff and

  11   all Class Members Defendant’s revenues associated with their false advertising, or such portion

  12   of those revenues as the Court may find equitable.

  13                                  SECOND CAUSE OF ACTION

  14                            Violation of Unfair Business Practices Act

  15                              (Cal. Bus. & Prof. Code §§ 17200 et seq.)

  16          96.     Plaintiff incorporates by reference each allegation set forth above.

  17          97.     Actions for relief under the unfair competition law may be based on any business

  18   act or practice that is within the broad definition of the UCL. Such violations of the UCL occur

  19   as a result of unlawful, unfair or fraudulent business acts and practices. A plaintiff is required

  20   to provide evidence of a causal connection between a defendants' business practices and the

  21   alleged harm--that is, evidence that the defendants' conduct caused or was likely to cause

  22   substantial injury. It is insufficient for a plaintiff to show merely that the Defendant’s conduct

  23   created a risk of harm. Furthermore, the "act or practice" aspect of the statutory definition of

  24   unfair competition covers any single act of misconduct, as well as ongoing misconduct.

  25                                               UNFAIR

  26          98.     California Business & Professions Code § 17200 prohibits any “unfair . . .

  27   business act or practice.” Defendant’s acts, omissions, misrepresentations, and practices as

  28   alleged herein also constitute “unfair” business acts and practices within the meaning of the
                                                      Page 13
                                             CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 15 of 23 Page ID #:26




   1   UCL in that its conduct is substantially injurious to consumers, offends public policy, and is

   2   immoral, unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs any

   3   alleged benefits attributable to such conduct. There were reasonably available alternatives to

   4   further Defendant’s legitimate business interests, other than the conduct described herein.

   5   Plaintiff reserves the right to allege further conduct which constitutes other unfair business acts

   6   or practices. Such conduct is ongoing and continues to this date.

   7          99.     In order to satisfy the “unfair” prong of the UCL, a consumer must show that the

   8   injury: (1) is substantial; (2) is not outweighed by any countervailing benefits to consumers or

   9   competition; and, (3) is not one that consumers themselves could reasonably have avoided.

  10          100.    Here, Defendant’s conduct has caused and continues to cause substantial injury

  11   to Plaintiff and members of the Class. Plaintiff and members of the Class have suffered injury

  12   in fact due to Defendant’s decision to omit the true warranty policy of the Class Products. Thus,

  13   Defendant’s conduct has caused substantial injury to Plaintiff and the members of the Class.

  14          101.    Moreover, Defendant’s conduct as alleged herein solely benefits Defendant

  15   while providing no benefit of any kind to any consumer. Such deception utilized by Defendant

  16   convinced Plaintiff and members of the Class that Defendant’s warranty policy would provide

  17   a new replacement device upon purchasing Defendant’s Class Products that happened to be

  18   defective. In fact, Defendant knew that they had no intention of providing the advertised

  19   warranties, instead providing refurbished replacement phones while charging Plaintiff and

  20   members of the Class the price for new phones, and thus unfairly profited from their sale. Thus,

  21   the injury suffered by Plaintiff and the members of the Class is not outweighed by any

  22   countervailing benefits to consumers.

  23          102.    Finally, the injury suffered by Plaintiff and members of the Class is not an injury

  24   that these consumers could reasonably have avoided. After Defendant falsely represented the

  25   replacement policy for Class Products, Plaintiff and class members suffered injury in fact due

  26   to Defendant’s sale of Class Products to them. Defendant failed to take reasonable steps to

  27   inform Plaintiff and class members that the warranty for the Class Products was not as

  28   advertised, and instead replaced new Class Products with less valuable, refurbished Class
                                                      Page 14
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 16 of 23 Page ID #:27




   1   Products. As such, Defendant took advantage of Defendant’s position of perceived power in

   2   order to deceive Plaintiff and the Class members to purchase cellular phones and continue

   3   paying the monthly price of a new cellular phone for a refurbished cellular phone. Therefore,

   4   the injury suffered by Plaintiff and members of the Class is not an injury which these consumers

   5   could reasonably have avoided.

   6          103.   Thus, Defendant’s conduct has violated the “unfair” prong of California Business

   7   & Professions Code § 17200.

   8                                          FRAUDULENT

   9          104.   California Business & Professions Code § 17200 prohibits any “fraudulent ...

  10   business act or practice.” In order to prevail under the “fraudulent” prong of the UCL, a

  11   consumer must allege that the fraudulent business practice was likely to deceive members of

  12   the public.

  13          105.   The test for “fraud” as contemplated by California Business and Professions

  14   Code § 17200 is whether the public is likely to be deceived. Unlike common law fraud, a §

  15   17200 violation can be established even if no one was actually deceived, relied upon the

  16   fraudulent practice, or sustained any damage.

  17          106.   Here, not only were Plaintiff and the Class members likely to be deceived, but

  18   these consumers were actually deceived by Defendant. Such deception is evidenced by the fact

  19   that Defendant did not provide Plaintiff with the warranty as represented by Defendant.

  20   Plaintiff’s reliance upon Defendant’s deceptive statements is reasonable due to the unequal

  21   bargaining powers of Defendant and Plaintiff. For the same reason, it is likely that Defendant’s

  22   fraudulent business practice would deceive other members of the public.

  23          107.   As explained above, Defendant deceived Plaintiff and other Class Members by

  24   representing the Class Products as having a warranty that would replace defective phones with

  25   new phones when in reality they were replaced with refurbished phones and thus falsely

  26   represented the Class Products.

  27          108.   Thus, Defendant’s conduct has violated the “fraudulent” prong of California

  28   Business & Professions Code § 17200.
                                                       Page 15
                                            CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 17 of 23 Page ID #:28




   1                                             UNLAWFUL

   2           109.    California Business and Professions Code Section 17200, et seq. prohibits “any

   3   unlawful…business act or practice.”

   4           110.    As explained above, Defendant deceived Plaintiff and other Class Members by

   5   representing the replacement policies of defective Class Products.

   6           111.    Defendant used false advertising, marketing, and misrepresentations to induce

   7   Plaintiff and Class Members to purchase the Class Products, in violation of California Business

   8   and Professions Code Section 17500, et seq. Had Defendant not falsely advertised, marketed

   9   or misrepresented the Class Products, Plaintiff and Class Members would not have purchased

  10   the Class Products. Defendant’s conduct therefore caused and continues to cause economic

  11   harm to Plaintiff and Class Members.

  12           112.    These representations by Defendant is therefore an “unlawful” business practice

  13   or act under Business and Professions Code Section 17200 et seq.

  14           113.    Defendant has thus engaged in unlawful, unfair, and fraudulent business acts

  15   entitling Plaintiff and Class Members to judgment and equitable relief against Defendant, as set

  16   forth in the Prayer for Relief.     Additionally, pursuant to Business and Professions Code

  17   section 17203, Plaintiff and Class Members seek an order requiring Defendant to immediately

  18   cease such acts of unlawful, unfair, and fraudulent business practices and requiring Defendant

  19   to correct its actions.

  20                                    THIRD CAUSE OF ACTION

  21                             Violation of Consumer Legal Remedies Act

  22                                    (Cal. Civ. Code § 1750 et seq.)

  23           114.    Plaintiff incorporates by reference each allegation set forth above herein.

  24           115.    Defendant’s actions as detailed above constitute a violation of the Consumer

  25   Legal Remedies Act, Cal. Civ. Code §1770 to the extent that Defendant violated the following

  26   provisions of the CLRA:

  27               a. Representing that goods or services have sponsorship, approval, characteristics,
  28                  ingredients, uses, benefits, or quantities which they do not have or that a person

                                                      Page 16
                                              CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 18 of 23 Page ID #:29



                      has a sponsorship, approval, status, affiliation, or connection which he or she does
   1                  not have. Cal. Civ. Code § 1770(5);
   2
                  b. Representing that goods or services are of a particular standard, quality, or grade,
   3                 or that goods are of a particular style or model, if they are of another. Cal. Civ.
                     Code § 1770(7);
   4
                  c. Advertising goods or services with intent not to sell them as advertised; Cal. Civ.
   5
                     Code §1770(9);
   6
                  d. Representing that a transaction confers or involves rights, remedies, or obligations
   7                 which it does not have or involve, or which are prohibited by law; Cal. Civ. Code
                     §1770(14); and
   8
                  e. Representing that the subject of a transaction has been supplied in accordance with
   9
                     a previous representation when it has not; Cal. Civ. Code §1770(16);
  10
              116.    On or about December 20, 2019, through her Counsel of record, using certified
  11
       mail with a return receipt requested, Plaintiff served Defendant with notice of its violations of
  12
       the CLRA, and asked that Defendant correct, repair, replace or otherwise rectify the goods and
  13
       services alleged to be in violation of the CLRA; this correspondence advised Defendant that
  14
       they must take such action within thirty (30) calendar days, and pointed Defendant to the
  15
       provisions of the CLRA that Plaintiff believes to have been violated by Defendant. Defendant
  16
       has not replied to this correspondence, and have thereby refused to timely correct, repair, replace
  17
       or otherwise rectify the issues raised therein. This letter is attached hereto as Exhibit A.
  18
                                              MISCELLANEOUS
  19
              117.    Plaintiff and Class Members allege that they have fully complied with all
  20
       contractual and other legal obligations and fully complied with all conditions precedent to
  21
       bringing this action or that all such obligations or conditions are excused.
  22
                                       REQUEST FOR JURY TRIAL
  23
              118.    Plaintiff requests a trial by jury as to all claims so triable.
  24
                                           PRAYER FOR RELIEF
  25
              119.    Plaintiff, on behalf of herself and the Class, requests the following relief:
  26
                      (a)     An order certifying the Class and appointing Plaintiff as Representative
  27
                              of the Class;
  28
                                                       Page 17
                                               CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 19 of 23 Page ID #:30




   1               (b)    An order certifying the undersigned counsel as Class Counsel;

   2               (c)    An order requiring AT&T CORP., at its own cost, to notify all Class

   3                      Members of the unlawful and deceptive conduct herein;

   4               (d)    An order requiring AT&T CORP. to engage in corrective advertising

   5                      regarding the conduct discussed above;

   6               (e)    Actual damages suffered by Plaintiff and Class Members as applicable or

   7                      full restitution of all funds acquired from Plaintiff and Class Members

   8                      from the sale of misbranded Class Products during the relevant class

   9                      period;

  10               (f)    Punitive damages, as allowable, in an amount determined by the Court or

  11                      jury;

  12               (g)    All reasonable and necessary attorneys’ fees and costs provided by

  13                      statute, common law or the Court’s inherent power;

  14               (h)    Pre- and post-judgment interest; and

  15               (i)    All other relief, general or special, legal and equitable, to which Plaintiff

  16                      and Class Members may be justly entitled as deemed by the Court.

  17
                                                 Respectfully submitted,
  18

  19   Dated: March 23, 2021                     LAW OFFICES OF TODD M. FRIEDMAN, PC

  20
                                         By:
  21                                           TODD M. FRIEDMAN, ESQ.
  22                                           Attorney for Plaintiff
                                               BEVERLY TAYLOR
  23

  24

  25

  26

  27

  28
                                                  Page 18
                                          CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 20 of 23 Page ID #:31




   1                                   EXHIBIT A

   2                                  CLRA LETTER

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           Page 19
                                    CLASS ACTION COMPLAINT
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 21 of 23 Page ID #:32

               Law Offices of Todd M. Friedman, P.C.
                                  ATTORNEYS FOR CONSUMERS
                                     21550 Oxnard St., Suite 780
                                     Woodland Hills, CA 91367
                                       877-206-4741 Toll Free
                                       866-633-0228 Facsimile
                                         California Office
                                        www.ToddFLaw.com

                                                                        Writer licensed in:
  E-mail: TFriedman@ToddFLaw.com                                        California



  December 20, 2019

  Via U.S. Certified Mail
  AT&T CORP.
  ONE AT&T WAY
  BEDMINSTER NJ 07921


       Confidential Settlement Communication Pursuant to FRE 408 and CEC 1152 and
            Notice of Violations of CLRA Pursuant to Cal. Civ. Code §§1782(a)(2)

  Re: Beverly Taylor, individually, and on behalf of all others similarly situated v. AT&T Corp.

  To Whom It May Concern:

  Please be advised that our office represents Beverly Taylor (“Plaintiff”), and other similarly
  situated individuals, in pursuing class action wide legal claims against the AT&T CORP.
  (“Defendant”), for violations of the Consumer Legal Remedies Act (“CLRA”) and California
  Business and Professions Code §17200 (“BPC”) and §17500 (“FAL”).

  Thus, please accept this correspondence as notice pursuant to the CLRA, of Defendants’ violations
  thereof. Be advised, you have thirty (30) calendar days from the date of receipt of this notice, to
  correct, repair, replace, or otherwise rectify the goods or services alleged to be in violation of §
  1770 of the CLRA, as further outlined below.

  Having been formally notified of our representation, we respectfully demand you not contact our
  client for any reason. Instead, please direct all future contact and correspondence to this office. We
  reserve the right to seek injunctive relief against you should you fail to honor these directives.

  The purpose of this letter is to advise your company of its violations and to quickly resolve the
  matter of my client’s right to compensation for the same, without resorting to expensive and
  unnecessary litigation. Before additional damages accrue, including needless attorney fees, we
  should work together expeditiously to correct the inequity that occurred in connection with your
  company’s handling of the matters detailed below.

  Please review the violations set forth below and contact our offices immediately, to discuss
  settlement.


                                                    1
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 22 of 23 Page ID #:33




  Facts

  In or around March 2019, Plaintiff purchased a new cellphone from Defendant through its AT&T
  Next program. The phone was defective. Plaintiff contacted Defendant multiple times about the
  issue within thirty (30) days. Defendant replaced the defective phone, but replaced it with a
  refurbished phone which is of a lesser value than a new phone. The refurbished phone had
  additional issues. If Defendant had disclosed that its warranty program would not provide for new
  phones, and only for refurbished phones, Plaintiff would not have agreed to purchase a new device
  from Defendant.

  Plaintiff relied on Defendant’s statements about the nature of its warranty in deciding to purchase
  from Defendant over other competitors. Plaintiff felt assured that if there was an issue with her
  phone, Defendant would replace it with a new phone. Plaintiff would not have agreed to purchase
  a full price new phone from Defendant if it knew Defendant’s warranty would only provide for
  refurbished devices.

  CLRA (Cal. Civ. Code §17500 et seq.) Violations

  Among other things, the CLRA prohibits the following “unfair methods of competition and unfair
  or deceptive acts or practices undertaken by any person in a transaction to result or which results
  in the sale or lease of goods or services” to a consumer:


     1. Section 1770(a)(7) of the CLRA prohibits anyone from “[r]epresenting that goods or
        services are of a particular standard, quality, or grade, or that goods are of a particular
        style or model, if they are of another.” By falsely marketing, advertising, and
        representing the price of the services, Defendant lead Plaintiff and Class Members to
        believe that the services were of a particular price, when they in fact were not.

     2. Section 1770(a)(9) of the CLRA prohibits anyone from “[a]dvertising goods or services
        with intent not to sell them as advertised.” Defendant falsely advertised and marketed
        the services as being a certain price, when in fact they sold, and intended to sell these
        services at a much higher price.

     3. Section 1770(a)(14) of the CLRA prohibits anyone from “[r]epresenting that a
        transaction confers or involves rights, remedies, or obligations which it does not have or
        involve….” Defendant’s acts and practices constitute misrepresentations regarding the
        rights, remedies, or obligations involved with the services.

     4. Section 1770(a)(16) of the CLRA prohibits anyone from “[r]epresenting that the subject
        of a transaction has been supplied in accordance with a previous representation when it
        has not.” Defendant misrepresented that the services as being a lower price than they in
        fact were.

  Further, under the CLRA, a consumer may recover actual damages, an order enjoining any such
  practices that are prohibited by the CLRA, restitution of property, punitive damages and
  reasonably attorney’s fees and costs. Cal. Civ. Code §1788 (a) and (d).
                                                  2
Case 2:21-cv-05485-JFW-JPR Document 1-1 Filed 07/06/21 Page 23 of 23 Page ID #:34




  By engaging in the conduct detailed above, Defendant violated subsections (7), (9), (14), and (16)
  of the CLRA, thereby entitling Plaintiff, and similarly situated class members to the recovery of
  actual damages, punitive damages, attorney’s fees and costs.


  CBPC (Cal. Bus. Prof. Code §17200)

  The CPBC §17200 prohibits unlawful, unfair or fraudulent business acts or practices, and subjects
  anyone engaging in such conduct to a civil penalty of $2,500 for each violation thereof. Cal. Bus.
  Prof. Code §§17200 and 17206. Further, any person may bring an action to enjoy or restrain any
  violation of this act and recover actual damages resulting from such violations. Cal. Bus. Prof.
  Code §4381(b)-(c).

  Defendant’s conduct, as detailed above, violate numerous provisions of the CLRA; consequently,
  said conduct constitutes unlawful business practices. Further, to the extent that Defendant sold its
  devices to Plaintiffs and similarly situated consumers without the intent to sell them at the price
  represented, said conduct constitutes fraudulent and unfair business practices, all of which subjects
  Defendant to statutory penalties of $2,500 per each class member, as well as actual damages, and
  attorney’s fees and costs.

  Demand

  We intend to take this matter up as a class action, and therefore expect that any offers to settle this
  case must contemplate class-wide settlement. Please contact our offices within twenty (21) days
  of your receipt of this correspondence, to discuss settlement. Also, please be aware of the CLRA
  notice provided herein.


  Regards,




  Todd M. Friedman, Esq.
  Attorney at Law




                                                    3
